Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I) and species i) and v) and vii) reading on claims 12-19 in the reply filed on 6/9/2021 is acknowledged.
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2021.
Status of Claims
Claims 12-28 are pending.  Claims 20-28 is withdrawn from consideration as being drawn to a non-elected invention.  Claims 12-19 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2021 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
[0084] states “One the slow wave and signal from the theta band 552 are out of phase, the patient is sedated”.  This is interpreted to be “Once”.
[0087] cites “compute engine” as both 604 and 602 reference characters.  This is interpreted to be 604 as 602 is the pre-processor. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites multiple variations of level of sedation which individually may not rise to the level of a 112b rejection, but taken as a whole, accumulates to such: 
“A depth of consciousness monitor configured to determine the level of sedation of a medical patient”.  This initial recitation of “the level of sedation” treats level of sedation as an inherent property of a medical patient.
“a processor, configured to determine a level of sedation of a medical patient”.  It is unclear if this is a new recitation of “level of sedation” or referring to the level of sedation recited in a. above.  If it is referring to a. above, it must be changed to “the level of sedation”.
“two or more computing engines, each configured to compute a possible sedation level”.  This is considered to be a distinct recitation from a. above.
“a decision logic module, configured to determine the patient's sedation level”.  This is considered to be referring to “the level of sedation of a medical patient” in a. above.  It would be more accurate and consistent to include “medical” in the term, i.e. “the medical
“a data port configured to transmit the patient sedation level”.  This is considered to be referring to the recitation in d. above and the term should be exact, i.e. “patient’s”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McKenna et al. 2012/0203087.
For claim 12, 
McKenna discloses 
a “depth of consciousness monitor (system 10; fig 1; [0016-0017]) configured to determine the level of sedation of a medical patient, the depth of consciousness monitor comprising: 
an EEG interface (sensor 102; [0025-0026] and [0020] describes a multi-sensor array to be located on a patient’s head) configured to receive an EEG signal from an EEG sensor (electrodes 110, 112, and 114; fig 1; [0025]); 
an EEG front end (pre-processor 320; fig 3; [0041, 0046], describes pre-processor 320 as part of system 300 which can be implemented as parts of monitor 26 and/or sensor 102; and [0025] describes processing module 104 may be implemented as part of monitor 26, therefore pre-processor 320 can be considered equivalent to processing module 104 as they can both be implemented as part of monitor 26 and provide the same functionality) configured to pre-process the EEG signal; 
a processor (processor 312 as part of monitor 14; fig 3; [0041, 0043, 0044, 0046]), configured to determine a level of sedation of a medical patient based at least upon the pre-processed EEG signal ([0041]), the processor comprising: 
two or more computing engines (“computing engine” herein is interpreted in the exact same manner as provided for by applicant at [0107-108] of applicant’s own specification, which states “various  illustrative logical blocks, modules, routines, and algorithm steps described in connection with the embodiments disclosed herein can be implemented as electronic hardware, computer software, or combinations of both”), each configured to compute a possible sedation level according to a different process ([0047] describes processor 312 may be implemented by two or more processing devices, e.g. a first processing device to derive a depth of consciousness measure based on an electrophysiological measurement, while a second processing device used to derive an awareness metric based on another physiological signal.  [0007] describes the awareness metric is used to provide an indication of a patient’s depth of consciousness); and 
a decision logic module (processor 312; fig 3, 4; [0050] describes decision making algorithm for determining depth of consciousness based on computations of the above described sedation level), configured to determine the patient's sedation level based at least upon the possible sedation level computations; and 
a data port (output 314; fig31; [0045]) configured to transmit the patient sedation level”
For claim 14, McKenna discloses the “depth of consciousness monitor of Claim 12, wherein at least one of the computing engines is configured to implement a motion vector process to compute one of the possible sedation levels (beyond the definition of the individual words comprising the term “motion vector process”, this term is not interpreted to contain any inherent meaning or impose any inherent claim scope, as e.g. a commonly accepted industry term would.  As the claim does not provide any further limiting details of what a “motion vector process” is, this claim limitation is read in light of the specification, which describes at [0082] the process as involving a comparison in the form of similarity determination or any pattern matching technique.  In view of this interpretation, McKenna discloses at [0081] a process of analyzing an awareness metric involving linear or non-linear combination or comparison of two or more components of a physiological signal received at step 402, e.g. an electrophysiological signal and a PPG signal)”.
For claim 16, McKenna discloses the “depth of consciousness monitor of Claim 12, wherein at least one of the computing engines is configured to utilize a brain model to compute one of the possible sedation levels (beyond the definition of the individual words comprising the term “brain model”, this term is not interpreted to contain any inherent meaning or impose any inherent claim scope, as e.g. a commonly accepted industry term would.  As the claim does not provide any further limiting details of what a “brain model” is, this claim limitation is read in light of the specification, which describes at [0085], a brain model as a mathematical or electrical model of brain activity to determine whether the patient is adequately sedated.  In view of this interpretation McKenna discloses at [0004] the BIS value which is used in the device to determine a patient’s level of consciousness [0021], may have a high sensitivity for identifying drug-induced unconsciousness if the value is above 60.  This is considered to be a mathematical brain model)”.
For claim 17, McKenna discloses “the depth of consciousness monitor of Claim 12, wherein the EEG front end comprises an EEG engine and an EMG engine configured to extract EEG information and EMG information from the EEG signal, respectively ([0020] describes the sensor array having EEG, EMG, and EOG sensors)”.
For claim 18, McKenna discloses the “depth of consciousness monitor of Claim 12, wherein the data port comprises a display (multi-parameter patient monitor 26; fig 1)”.
For claim 19, McKenna discloses the “depth of consciousness monitor of Claim 12, wherein the data port comprises a wireless communication device ([0024] describes monitor 14 and multi-parameter patient monitor 26 as communicating wirelessly)”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna as applied to claim 12 above, and further in view of Telfort et al. US2009/0093687.
For claim 13, McKenna does not disclose the “depth of consciousness monitor of Claim 12, wherein the data port comprises a multi-parameter physiological monitor interface configured to receive power from a multi-parameter physiological monitor and provide at least the patient sedation level to the multi-parameter physiological monitor”.
Telfort teaches a signal cable with a power line, capable of transmitting power (cable 210; fig 2B; [0164]).  Telfort also teaches multiple power supply sources capable of supplying power when one source is not used, acting as backup, alternate power source ([0280]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Telfort into the invention of McKenna in order to configure “depth of consciousness monitor of Claim 12, wherein the data port comprises a multi-parameter physiological monitor interface configured to receive power from a multi-parameter physiological monitor and provide at least the patient sedation level to the multi-parameter physiological monitor” because it provides a backup power supply ([0280]).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKenna as applied to claim 12 above, and further in view of Burton et al. US2004/0193068.
For claim 15, McKenna does not disclose the “depth of consciousness monitor of Claim 12, wherein at least one of the computing engines is configured to implement a phase coherence process to compute one of the possible sedation levels”.
Burton teaches using bispectral index with audio evoked potential index as part of an Anesthesia Depth Monitoring System [0338], wherein the bispectral index reads on the claimed phase coherence process as defined at [01178-01183], including teaching that bispectral analysis incorporates bi-coherence [0003].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Burton into the invention of McKenna in order to configure “depth of consciousness monitor of Claim 12, wherein at least one of the computing engines is configured to implement a phase coherence process to compute one of the possible sedation levels” because it provides “a more clear depiction of the transition point from unconsciousness to consciousness” [0343].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795